CHAVEZ, J., Dissenting.
I dissent.
The majority concludes that the arbitrator exceeded his authority by precluding appellant from having an independent representative present during the arbitration hearing as the basis for reversing the trial court’s order confirming the arbitration and the order denying the request to vacate that award. I disagree with the majority both in the inferences drawn from the limited record and in their determination that those inferences are sufficient to support their conclusion.
As the majority correctly notes, ordinarily errors of fact or law made by an arbitrator are not reviewable and a court may not vacate an award that it disagrees with or believes is erroneous. (Gueyffier v. Ann Summers, Ltd. (2008) 43 Cal.4th 1179, 1184 [77 Cal.Rptr.3d 613, 184 P.3d 739].) While they conclude that here the arbitrator exceeded his authority, in my view the exclusion of all representatives of appellant, other than Daniel Rodela, from the arbitration hearing is at most an error of law which does not rise to the level of an act in excess of the power of the arbitrator, and is more likely not an error at all.
There is no dispute that at the time of the arbitration hearing, Rodela was the president of appellant and named as an individual defendant who attended the arbitration hearing with Attorney Steven L. Szocs, counsel for both appellant and Rodela. Indeed Rodela had signed the stipulation to participate in binding arbitration twice, once on behalf of appellant and once on behalf of himself. However there is a question in the record whether there was ever a request that someone other than Rodela attend the hearing as the representative of appellant or whether there was merely a standard order excluding witnesses from the testimony of other witnesses during the hearing.
While it is unclear what procedural rules controlled the arbitration hearing,1 under either the American Arbitration Association Commercial Arbitration Rules, rule 23, or Evidence Code section 777, a corporate party is properly represented in an action by an officer or other employee as designated by its attorney. Here, Rodela was present for the hearing in both his *894individual and corporate capacities. The only evidence that someone else should have been there instead of Rodela comes from the declaration of Eugene Tefft (Tefft) filed in the trial court as part of appellant’s opposition to the petition to confirm arbitration award, “Although I was present at the location where the arbitration was taking place for each of the four days of the arbitration, I was not allowed to be present during any actual proceedings except when I testified .... The only person allowed to be present that was affiliated with the [appellant] was its then president Daniel Rodela .... The [appellant] wanted someone other than Mr. Rodela present during the arbitration.” A contrary declaration was submitted in opposition to the petition to vacate the arbitration award by Attorney Leon Kirakosian: “With respect to other parties sitting in at the time of the binding arbitration, again, no such motion was made to allow any other officer to remain in the arbitration by [appellant’s] counsel. Mr. Rodela was present throughout the proceedings, both in his capacity as an officer of [appellant] and as an individual [defendant.”2
While the majority finds that there is no requirement that a request be made to have a particular corporate representative attend an arbitration hearing, how is an arbitrator to even know that a particular corporate officer who is also a percipient witness (such as Tefft) even desired to replace the president as the representative of appellant? Thus it can easily be concluded from this factual scenario that Tefft attended the arbitration as a witness; that all witnesses were excluded, in routine fashion, while others testified; and nobody sought to seat Tefft as the representative of appellant given that Rodela was there anyway. Clearly this was an act of the arbitrator’s discretion and was by no means an act in excess of an arbitrator’s authority. However, even assuming the arbitrator made a specific ruling excluding Tefft from the hearing as the corporate representative, it was at most an error of law— seating the improper corporate representative—and not reviewable under usual rules of arbitration review.
The majority also asserts that the failure to have Tefft as the corporate representative was prejudicial to appellant, depriving it of a fair hearing. Again I disagree. Citing People ex rel. Curtis v. Peters (1983) 143 Cal.App.3d 597 [192 Cal.Rptr. 70], the majority suggests that the prejudice that was found when a public entity was not allowed to seat any representative during the court proceeding is somehow the same circumstance as here where Rodela was present even if Tefft was in fact the preferred representative. I suggest Curtis is inapposite. Indeed there was no prejudice to appellant as the arbitrator had the opportunity to listen to the testimony of Tefft, which presumably included ¿11 that he knew about the circumstances involving the *895lease negotiations and the issues concerning the liquor license which certainly provided a complete counterpoint to Hoso Foods, Inc.’s case. And despite the suggestion of conflict between Rodela and appellant—that Rodela lacked the knowledge or the incentive to effectively represent appellant’s interest at the arbitration—there is nothing in the record to establish such difference. One cannot imagine what prejudice results from Tefft’s position, available in the lobby rather than seated in the conference room where the arbitration was held while others testified to the facts of this dispute.
In summary, I find insufficient facts in the record to conclude that the arbitrator even excluded Tefft; that Rodela’s interest was in any way in conflict with that of appellant; that appellant suffered any prejudice by being represented at arbitration by Rodela; and that the arbitrator acted in excess of his power by excluding witnesses resulting in an unfair arbitration hearing. Therefore I would affirm the trial court’s orders confirming the arbitration award and denying the request to vacate the arbitration award.
A petition for a rehearing was denied January 4, 2011. Chavez, J., was of the opinion that the rehearing should be granted. Respondent’s petition for review by the Supreme Court was denied March 23, 2011, S189861.

 The only definitive statement found in the record is from Attorney Szocs’s declaration that it was his “recollection and belief... that the arbitration proceeded under the rules set forth by the American Arbitration Association.”


 Appellant’s evidentiary objections to this portion of Kirakosian’s declaration were specifically overruled by the trial court.